DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et. al. [10,638,086].
Regarding claim 1, Ahn teaches:
A display device comprising: a processor which supplies grayscale data in active periods of frame 5periods and stops supply of the grayscale data in blank periods of the frame periods [fig. 13, note grayscale data during DPa, DPb, etc. and no grayscale data during blank periods BPa, BPb, etc];
a timing controller [fig. 1, driving controller 150] which generates a change signal when a difference between a first blank period of a first frame period and a second blank period of a second frame period is greater than a threshold value [fig. 15, note the blank time duration comparisons];
10a power supply which supplies a first power voltage having a voltage level changed based on the change signal to a first power line [fig. 11, item 242 outputting CTRLV]; and pixels commonly connected to the first power line [fig. 1, PX unit].

Claim 12 is substantially similar to claim 1 and is rejected using the same citations.

Regarding claim 2, Ahn further teaches:
wherein the first frame 15period is a frame period previous to the second frame period [fig. 13, note grayscale data during DPa, DPb, etc. and no grayscale data during blank periods BPa, BPb, etc];

Allowable Subject Matter
Claims 3-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3-4 and 13-14, the prior art does not teach wherein when the second blank period is longer than the first blank period, the power supply supplies the first power voltage having an increased voltage level.
Regarding claims 5-6 and 15-16, the prior art does not teach wherein when the second blank period is longer than the first blank period, the power supply supplies the first power voltage having a decreased voltage level.
Regarding claims 7-8 and 17-18 the prior art does not teach wherein the power supply supplies a second power voltage to a second power line, the pixels are commonly connected to the second power line, and when the second blank period is longer than the first blank period, the 15power supply supplies the first power voltage and the second power voltage in a way such that a difference between the first power voltage and the second power voltage decreases.
Regarding claims 9-11 and 19-20 the prior art does not teach wherein the timing controller comprises: a blank period calculator which calculates a blank count value by 5counting the second blank period using a clock signal; a memory which provides a previous count value for the first blank period; and a blank period comparator which generates the change signal when a difference between the blank count value and the previous count value is 10greater than the threshold value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park et. al. [2020/0074932], Kim et. al. [2019/0206356], Lee et. al. [2019/0147831].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625